Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 04/21/2022.  In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claims 1-20 are currently pending and being examined.  The objections from the previous office action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-10, 12, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moczygemba (USPAP 2017/0027053) in view of Evans (USPAP 2018/0147086).
In reference to independent claim 1,  Moczygemba discloses a wearable device (fig 7A and 7B and para 0063 discloses a device that can be worn), comprising: 
a housing (structure surrounding the reservoir 760, the wall 740 and the adhesive 780) defining a reservoir (760) for receipt of a liquid (para 0064 discloses “reservoir 760 may be refilled with liquid”); a high thermally conductive element (710 and 720) mounted with respect to the housing (710 and 720 is mounted inside the structure surrounding the reservoir 760, the wall 740 and the adhesive 780) and positioned for thermal interface with skin of a user (para 0063 discloses “individual thermoelectric cooling modules 700 may be placed on the body of a person requiring therapy treatment so that heating or cooling may be applied to the specific area” this cite specifies thermal interface with a user’s skin); a wetted media (750) positioned within the housing (750 is inside the reservoir and inside the wicking ports 755 is wetted from the reservoir 760), the wetted media (i) in fluid communication with liquid received by the reservoir (para 0064 discloses “wicking structure 750 may be thermally coupled to reservoir and plate 710 such that liquid can evaporate through wicking structure 750”), and (ii) in thermal communication with the high thermally conductive element (para 0061 discloses “Plate 710 may be fastened to second plate 720” ); and means for detachably securing the housing relative to a user. (This element is interpreted under 35 U.S.C. 112(f) as “one or more straps, clips, belts, lanyards and/or similar attachment means” [see specification para [0019], and equivalents thereof.) (para 0063 specifically discloses “In some embodiments, adhesive 780 may be coupled to a separate object, for example, a body part of a user (e.g., wrist, hand, back, leg, foot, or any other body part that may benefit from heating and/or cooling), item of clothing (e.g., athletic apparel, sweatshirt, hoodie, tank top, wristband” the cite specifically discloses a wristband and other apparel that is removable)
Moczygemba is silent to a forced air device positioned within the housing;
Evans, a similar wearable temperature therapy system, teaches a forced air device (fan 1222, fig 11) positioned within the housing (123, fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a forced air device and housing of Evans on the housing of Moczygemba “to increase convective heat transfer to and/or from the passive heat transfer element” col 10, line 9-10; Evans.  To be clear the modification is made by mounting the fan over the device of Moczygemba fig 7 to create a thermal control device with higher heat transfer.
Moczygemba further discloses a wearable device
wherein operation of the  air device (combined above from Evans) effects evaporative cooling through liquid evaporation from the wetted media(media 750, para 0064 discloses “wicking structure 750 may be thermally coupled to reservoir and plate 710 such that liquid can evaporate through wicking structure 750” Moczygemba explicitly discloses evaporative cooling and the air device from Evans would further enhance the evaporation) and, based on thermal communication between the wetted media (750)  and the high thermally conductive element (710 and  720), effects cooling of the high thermally conductive element (710 and 720)positioned for thermal interface with the skin of the user(para 0063 specifically discloses “In some embodiments, adhesive 780 may be coupled to a separate object, for example, a body part of a user (e.g., wrist, hand, back, leg, foot, or any other body part that may benefit from heating and/or cooling [examiner takes the position any of the body parts are covered in skin, meeting the claim language]), item of clothing (e.g., athletic apparel, sweatshirt, hoodie, tank top, wristband”).


In reference to independent claim 18, Moczygemba discloses a device capable of performing the method for adjusting skin temperature conditions (para 0061 discloses “FIG. 7A illustrates a cutaway view of one example of thermoelectric cooling module 700” ), the method comprising: detachably securing a wearable device (700 can be attached to the body using a wristband para 0063 below) in contact or in close proximity to skin of a user (adhesive 780 and a wristband keep the cooling device 700 close to the user); 
the wearable device including a housing (structure surrounding the reservoir 760, the wall 740 and the adhesive 780) defining a reservoir containing a liquid (para 0064 discloses “reservoir 760 may be refilled with liquid”),  (iii) a high thermally conductive element (710 and 720) mounted with respect to the housing and positioned for thermal interface with skin of a user (para 0063 specifically discloses “In some embodiments, adhesive 780 may be coupled to a separate object, for example, a body part of a user (e.g., wrist, hand, back, leg, foot, or any other body part that may benefit from heating and/or cooling [examiner takes the position any of the body parts are covered in skin, meeting the claim language]), item of clothing (e.g., athletic apparel, sweatshirt, hoodie, tank top, wristband”), and (iv) a wetted media (media 750, para 0064 discloses “wicking structure 750 may be thermally coupled to reservoir and plate 710 such that liquid can evaporate through wicking structure 750”)positioned within the housing (750 is within the housing), the wetted media (750) in fluid communication with liquid received by the reservoir (para 0064 discloses “wicking structure 750 may be thermally coupled to reservoir and plate 710 such that liquid can evaporate through wicking structure 750”), and in thermal communication with the high thermally conductive element (para 0065 specifically discloses “plate 710 may be thermally coupled to reservoir 760 such that liquid from reservoir 760 is evaporated through wicking structure 750 and wicking ports 755 in order to further cool plate 720”);
activating the wearable device to adjust the user's skin conditions (para 0063 specifically discloses “In some embodiments, adhesive 780 may be coupled to a separate object, for example, a body part of a user (e.g., wrist, hand, back, leg, foot, or any other body part that may benefit from heating and/or cooling), item of clothing (e.g., athletic apparel, sweatshirt, hoodie, tank top, wristband” the cite specifically discloses a wristband and other apparel that is removable), wherein the wearable device (700) adjusts the user's skin conditions based on air passage over the wetted media (750) that is in fluid contact with the liquid (para 0064 discloses “reservoir 760 may be refilled with liquid”), and effectuating a cooling effect based on heat transfer from the high thermally conductive element based on vaporization of the liquid from the wetted media (para 0064 discloses “wicking structure 750 may be thermally coupled to reservoir and plate 710 such that liquid can evaporate through wicking structure 750” as the liquid evaporates away the plate 710 is cooled which in turn cools the user).
Moczygemba is silent to forced air passage and a forced air device positioned within the housing.
Evans, a similar wearable temperature therapy system, teaches forced air passage (forced air passage is provided by a fan 1222, fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a forced air device and housing of Evans on the housing of Moczygemba “to increase convective heat transfer to and/or from the passive heat transfer element” col 10, line 9-10; Evans.  To be clear the modification is made by mounting the fan over the device of Moczygemba fig 7 to create a thermal control device with higher heat transfer.

In reference to dependent claim 2, Moczygemba in view of Evans discloses the wearable device according to claim 1, Evans further discloses a device wherein the forced air device is a fan (col 10, line 10-11 discloses “The active heat transfer element 1222 is preferably a fan”).
In reference to dependent claim 3, Moczygemba in view of Evans discloses the wearable device according to claim 1, Moczygemba further discloses a device wherein the high thermally conductive element is fabricated in whole or in part from the group consisting of aluminum (para 0061 discloses “Plate 710 may be fastened to second plate 720. Plates 710 and 720 may be, in some embodiments, anodized aluminum”), beryllium, bismuth, bronze, chromium, copper, gallium, iron, lead, magnesium, manganese, silicon, titanium, vanadium, zinc, zirconium, carbon nanotube, graphene, and any combination thereof.
In reference to dependent claim 4, Moczygemba in view of Evans discloses the wearable device according to claim 1, Moczygemba further discloses a device wherein the media is fabricated in whole or in part from the group consisting of fabric (para 0029 specifically discloses “fabric”, para 0066 discloses that “particular embodiments may exhibit some, none, or all of the following technical advantages” meaning embodiments can use features not explicitly disclosed in their own), pad, woven, non-woven, solid, fibrous, perforated, permeable, impermeable, variable permeability, porous, non-porous, variable porosity, closed- cell foam, open-cell foam, layering, corrugate or flute, layers of corrugate or flute, cross-fluted structure, and any combination thereof.
In reference to dependent claim 6, Moczygemba in view of Evans discloses the wearable device according to claim 1, Moczygemba further discloses a device wherein the wetted media is fabricated in whole or in part from the group consisting of rayon, viscose, cotton, cellulose, sponge, pulp, fluff pulp, paper, polyethylene, polypropylene, polyethylene terephthalate, polyester (para 0029 specifically discloses “polyester”, para 0066 discloses that “particular embodiments may exhibit some, none, or all of the following technical advantages” meaning embodiments can use features not explicitly disclosed in their own embodiment), polyolefin, and any combination thereof.
In reference to dependent claim 7, Moczygemba in view of Evans discloses the wearable device according to claim 1, Moczygemba further discloses a device wherein the reservoir is configured and dimensioned to receive about 5 milliliters of liquid (para 0064 specifically discloses “reservoir may have a capacity of about 2 milliliters (e.g., 1 milliliter-5 milliliters)”).
In reference to dependent claim 8, Moczygemba in view of Evans discloses the wearable device according to claim 1, Moczygemba further discloses a device wherein the means for detachably securing the housing to a user is selected from the group consisting of a strap and a clip (para 0063 specifically discloses “item of clothing (e.g., athletic apparel, sweatshirt, hoodie, tank top, wristband” the cite specifically discloses a wristband which can be referred to as a strap).
In reference to dependent claim 9, Moczygemba in view of Evans discloses the wearable device according to claim 1, Moczygemba in the selected embodiment is silent to a temperature sensor, however Moczygemba, in another embodiment, discloses a device that contains a temperature sensor (477, fig 4; para 41 discloses “temperature sensors 477 may determine the temperature of one or both sides of thermoelectric cooling modules”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sensor of Moczygemba to the different embodiment of Moczygemba in view of Evans to “determine whether it has reached a temperature (e.g., above 40.degree. Celsius to 50.degree. Celsius) that is unsafe for person wearing apparel” para 0045; Moczygemba para 0045.
In reference to dependent claim 10, Moczygemba in view of Evans discloses the wearable device according to claim 1, Moczygemba further discloses a device wherein the device further includes a heating device (para 0063 discloses “modules 700 may be placed on the body of a person requiring therapy treatment so that heating or cooling may be applied to the specific area”).
In reference to dependent claim 12, Moczygemba in view of Evans discloses the wearable device according to claim 1, Moczygemba further discloses a device wherein the liquid is comprised in whole or in part from the group consisting of water, alcohol (para 0029 discloses “Wick 260 may retrieve the cooling liquid (e.g., water, alcohol, water/alcohol mixture) from a reservoir and transfer the liquid”, para 0066 discloses that “particular embodiments may exhibit some, none, or all of the following technical advantages” meaning embodiments can use features not explicitly disclosed in their own), hygiene agents, and any combination thereof.
In reference to dependent claim 19, Moczygemba in view of Evans discloses the method according to claim 18, Evans further discloses a device wherein the forced air device is a fan (col 10, line 10-11 discloses “The active heat transfer element 1222 is preferably a fan”).


Claims 5 and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moczygemba (USPAP 2017/0027053) in view of Evans (USPAP 2018/0147086) further in view of Forden (USPAP 2011/0034887).
In reference to dependent claim 5, Moczygemba in view of Evans discloses the wearable device according to claim 1, Moczygemba discloses a wetted material (750), however 
Moczygemba and Evans are silent to the media is highly absorbent and equally distributive.
Forden, a similar cooling product to be worn on the body, discloses the media (fig 7, 14 is the “substrate”) is highly absorbent and equally distributive (applicant’s spec para 0023 discloses that Rayon is “highly absorbent and equally distributive”, para 0041 discloses that the substrate may comprise rayon, meeting applicant’s limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the media in fig 7 of Forden for the wicking structure in the device of Moczygemba in view of Evans to create “a cooling product that reduces body heat without subjecting a user to potentially extreme temperatures, maintains its integrity over time, and is preferably reusable” para 0006 and “to enhance the evaporation of the water and thereby increase the cooling effect” para 00114, Forden.  
In reference to dependent claim 13, Moczygemba in view of Evans discloses the wearable device according to claim 1, Moczygemba discloses a wetted material (750), however 
Moczygemba and Evans are silent to a media reinforcing material for providing mechanical strength to the media.
Forden, a similar cooling product to be worn on the body, discloses a media (11, all of fig 7) reinforcing material (substrate fibers 14 are shown in fig 7 and work to reinforce 11, para 0041 discloses that the substrate may comprise rayon) for providing mechanical strength to the media (the fibers will function to strengthen 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the media in fig 7 of Forden for the wicking structure in the device of Moczygemba in view of Evans to create “a cooling product that reduces body heat without subjecting a user to potentially extreme temperatures, maintains its integrity over time, and is preferably reusable” para 0006 and “to enhance the evaporation of the water and thereby increase the cooling effect” para 00114, Forden.  
In reference to dependent claim 14, Moczygemba in view of Evans and Forden discloses the wearable device according to claim 13, Forden further discloses the media reinforcing material is fabricated in whole or in part from the group consisting of fibers (substrate fibers 14 are shown in fig 7 and work to reinforce 11), threads, strands, crystalline domains, scrims, netting, and any combination thereof.
In reference to dependent claim 15, Moczygemba in view of Evans discloses the wearable device according to claim 13, Forden further discloses the media reinforcing material is fabricated in whole or in part from the group consisting of rayon (substrate fibers 14 are shown in fig 7 and work to reinforce 11, para 0041 discloses that the substrate may comprise rayon), viscose, cotton, cellulose, sponge, pulp, fluff pulp, paper, polyethylene, polypropylene, polyethylene terephthalate, polyester, polyolefin, fiberglass, metal, aluminum, copper, steel, glass, and any combination thereof.
In reference to dependent claim 16, Moczygemba in view of Evans and Forden discloses the a wearable device according to claim 1, however
 Moczygemba and Evans are silent to further comprising a hygiene maintenance agent for deterring and/or eliminating the formation of unwanted/unhealthy biological organisms.
Forden, a similar cooling product to be worn on the body, discloses a hygiene maintenance agent for deterring and/or eliminating the formation of unwanted/unhealthy biological organisms (para 0014 discloses “the method includes subjecting a porous substrate to a first aqueous solution comprised of one or more polymers, an antimicrobial agent” an antimicrobial would prevent the formation of unwanted/unhealthy biological organisms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antimicrobial of Forden in the wicking structure and reservoir in the device of Moczygemba in view of Evans and Forden to create a wicking structure that has “a good bactericidal effect and is active against common Gram+ and Gram- bacteria and fungi” para 0078, Forden.  By preventing bacterial and fungal growth, the life of the wicking structure can be lengthened and the safety of the device can be increased.
In reference to dependent claim 17, Moczygemba in view of Evans discloses the wearable device according to claim 16, Forden further discloses wherein the hygiene maintenance agent is formulated in whole or in part from the group consisting of bactericides, anti-microbial agents (para 0014 discloses “the method includes subjecting a porous substrate to a first aqueous solution comprised of one or more polymers, an antimicrobial agent”), germicides, herbicides, antibiotics, antivirals, biocides, fungicides, antifungals, algicides, anti- fouling agents, insecticides, pesticides, antiparasites, disinfectants, vinegar, and any combination thereof.

Claims 11 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moczygemba (USPAP 2017/0027053) in view of Evans (USPAP 2018/0147086) further in view of Ichigaya (USPAP 2004/0083526).
In reference to dependent claim 11, Moczygemba in view of Evans discloses the wearable device according to claim 1, however
 Moczygemba and Evans are silent to a control system for (i) measuring temperature of at least one of a user's skin and ambient temperature, and (ii) controlling operation of the forced air device in response to the measured temperature.
Ichigaya, a similar cooling product to be worn on the body, teaches a control system for (i) measuring temperature of at least one of a user's skin and ambient temperature (para 0076 discloses placing the sensor “near” the outlet), and (ii) controlling operation of the forced air device (fan 50 e.g. fig 13) in response to the measured temperature (para 0076 discloses “a temperature sensor for detecting the temperature near the associated air outlet, and controlling means (CPU) for controlling the revolution number of the associated fan based on the temperature detected by the temperature sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor and control feature of Ichigaya to control the fan of Moczygemba in view of Evans “to control the cooling effect” para 0076.  By controlling the cooling effect more efficient cooling and longer battery life can be achieved.
In reference to dependent claim 20, Moczygemba in view of Evans discloses the method according to claim 18, however
Moczygemba and Evans are silent to wherein the wearable device includes a temperature sensor that is positioned so as to measure temperature of at least one of (i) the user's skin, or (ii) ambient conditions, and further comprising adjusting operation of the forced air device in response to the measured temperature.
Ichigaya, a similar cooling product to be worn on the body, teaches the wearable device includes a temperature sensor that is positioned so as to measure temperature of at least one of (i) the user's skin, or (ii) ambient conditions (para 0076 discloses placing the sensor “near” the outlet), and further comprising adjusting operation of the forced air device in response to the measured temperature(para 0076 discloses “a temperature sensor for detecting the temperature near the associated air outlet, and controlling means (CPU) for controlling the revolution number of the associated fan based on the temperature detected by the temperature sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor and control feature of Ichigaya to control the fan of Moczygemba in view of Evans “to control the cooling effect” para 0076.  By controlling the cooling effect more efficient cooling and longer battery life can be achieved.
Response to Arguments
In response to applicant’s argument that “Mocz neither teaches nor suggests a wearable device in which, inter alia, “a wetted media [is] positioned within the housing, the wetted media (i) in fluid communication with liquid received by the reservoir, and (ii) in thermal communication with the high thermally conductive element,” the high thermally conductive element being “positioned for thermal interface with skin of a user.”” examiner respectfully, but strongly disagrees.  Para 0065 specifically discloses “In some embodiments, plate 710 may be thermally coupled to reservoir 760 such that liquid from reservoir 760 is evaporated through wicking structure 750 and wicking ports 755 in order to further cool plate 720. The heat from plate 710 causes evaporation, which releases the heat from plate 710 to environment 770.”.  The bolded portion specifically discloses the thermal connection between the wetted media 750 and the plate 720 that cools the user’s skin.  Furthermore, the connection between 710 and 730 is not a gap that prevents thermal  transfer but in fact speeds up thermal transfer as a result of the thermoelectric device that assists in moving heat from one side to the other based on current flow (para 0047).
In response to applicant’s argument that “Mocz teaches away from Applicant’s claimed wearable device by teaching that the Mocz “cold plate” — which is positioned for thermal interface with a user —is thermally isolated from the Mocz “hot plate” that is cooled based on wicking action.” in view of the response to applicant’s first argument above the preceding argument is moot.
Applicant’s other arguments are moot in view of the response to the above arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746